--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
BACKSTOP AGREEMENT
 
This BACKSTOP AGREEMENT (this “Agreement”) is entered into as of February 27,
2017 (the “Effective Date”) by and between ULURU INC., a Nevada corporation (the
“Company”), Bradley J. Sacks (“Buyer”) and Velocitas Partners LLC (“Velocitas”).
 
Background
 
WHEREAS, the Company, Velocitas and certain investors identified therein (the
“Purchasers”) have entered into a Note, Warrant and Preferred Stock Purchase
Agreement dated as of the Effective Date (the “Purchase Agreement”) pursuant to
which certain parties thereto have agreed to acquire, in accordance with the
terms and conditions thereunder, convertible promissory notes, warrants and/or
Series B Convertible Preferred Stock of the Company (the “Series B Preferred
Stock”);
 
WHEREAS, pursuant to Section 6.1 of the Purchase Agreement, the Company shall
use commercially reasonable efforts to pursue a private placement of Common
Stock of the Company (inclusive of any shares of capital stock or security into
which the Common Stock of the Company is converted after the date hereof, the
“Common Stock”) with the intent of closing such sale of Common Stock within 180
days of the consummation of the sale of the shares of Series B Preferred Stock
to the Purchasers on terms authorized by the Company’s Board of Directors
pursuant to and in accordance with Section 6.1 of the Purchase Agreement (the
“Secondary Placement”);
 
WHEREAS, the execution and delivery of this Agreement by the Company and Buyer
is a closing condition under the Purchase Agreement and is a material inducement
to Velocitas and the Purchasers entering into the Purchase Agreement;
 
WHEREAS, Buyer is a stockholder of the Company and desires to enter into this
Agreement in order to support the Company and the value of Buyer’s prior
investments and induce Velocitas and the Purchasers to consummate the loans and
investments contemplated by the Purchase Agreement; and
 
NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the undersigned hereby
agree as follows:
 
Agreement
 
1. Certain Defined Terms.  For purposes of this Agreement, in addition to the
capitalized terms in the Preamble and the Recitals, which are incorporated
herein, the following capitalized terms have the following meanings:
 
a. “Business Day” means any day other than a Saturday, a Sunday or a day on
which the New York Stock Exchange is not open for regular trading.
 
b. “Dollars” or “$” means United States Dollars.
 
c. “Gap Amount” means the amount, if any, by which $2 million exceeds the sum of
(i) the gross proceeds received by the Company in respect of Series B Preferred
Stock upon closing under the Purchase Agreement, less $2 million, and (ii) the
gross proceeds received by the Company from third parties in respect of the
Secondary Placement (described as the Private Placement in Section 6.1 of the
Purchase Agreement) or any other private placement of capital stock of the
Company that occurs prior to the Trigger Date.  For clarity, if the Gap Amount
is a negative number, it shall be zero.
 
d. “Gap Shares” means a number of shares of Common Stock equal to the quotient,
rounded down to the nearest whole share, of (i) the Gap Amount, divided by (ii)
the Per Share Price.  If the Gap Amount is zero, the number of Gap Shares shall
be zero.
 
e. “Per Share Price” means $.04 per share of Common Stock, as equitably adjusted
for any split, consolidation, stock dividend or recapitalization with respect to
the Common Stock.
 
f. “Purchase Price” means the product of (i) the number of Option Shares (as
defined in Section 2), multiplied by (ii) the Per Share Price.
 
g. “Trigger Date” means the earlier to occur of (i) the closing of the Secondary
Placement if the Secondary Placement closes within 180 days of the Effective
Date and involves net proceeds to the Company of at least $500,000, and (ii) the
day that is 180 days following the consummation of the sale of the Series B
Preferred Stock pursuant to the Purchase Agreement if the Secondary Placement
does not close prior to such date or involves net proceeds to the Company of
less than $500,000.
 
2. Put Option.
 
a. Put Option. By means of a Put Option Notice (as defined below) delivered
during the period beginning on the Trigger Date and continuing until the 10th
day following the Trigger Date (if such day is a business day and, if not, the
next Business Day thereafter) (the “Option Period”), the Company shall have the
option to require Buyer to purchase, and the Buyer hereby agrees to purchase
from the Company, a number of shares of Common Stock (the “Option Shares”), as
determined by the Company, in an amount equal to or less than the number of Gap
Shares at a per-share purchase price equal to the Per Share Price and otherwise
on the terms and conditions described in this Agreement (the “Put Option”). The
Company may exercise the Put Option at any time by delivering written notice of
its exercise to Buyer at the address for notice set forth below Buyer’s name on
the signature page hereto (an “Option Notice”) setting forth the number of
Option Shares with respect to which the Put Option is being exercised, a
calculation of the Purchase Price, wiring instructions for the payment of the
Purchase Price and a closing date for the exercise of the Put Option (the
“Closing”), which closing date shall be no fewer than 10 business days, and no
more than 20 business days, follow the delivery of the Option Notice.  The
obligation of Buyer to purchase the Option Shares from the Company pursuant to
the Put Option shall be subject to the following conditions precedent, any of
which may be waived by Buyer in its sole discretion:  (i) Option Notice shall
have been delivered within the Option Period, (ii) the representations and
warranties in this Agreement of the Company shall be true and correct in all
material respects as of the Closing; and (iii) the Company shall have complied
in all material respects with all of the covenants required to be performed by
the Company pursuant to this Agreement and pursuant to Section 6.1 of the
Purchase Agreement on or prior to Closing. If not previously exercised, the
right of the Company to exercise the Put Option will expire on the earliest of
(i) expiration of the Option Period, (ii) the date on which the Company
consummates the sale of securities which would result in a Gap Amount equal to
zero, and (iii) the date that is 190 days following the Second Closing.
 
b. Closing.  Subject to the satisfaction or waiver of applicable conditions
precedent, the Closing shall be deemed to have taken place at the offices of the
Company (but shall take place by the wiring of the Purchase Price and the
exchange via email or express courier of required documentation). The Closing
shall occur on a date determined by the Company, which shall be no fewer than 10
business days, and no more than 20 business days, follow the delivery of the
Option Notice.  At the Closing, Buyer shall pay the Purchase Price by wire
transfer of immediately available funds, and the Company shall issue an
irrevocable order to its transfer agent with respect to the issuance of the
Options Shares (with a .pdf copy to be delivered by email to Buyer), with the
Option Shares to be delivered to Buyer within five (5) Business Days of Closing.
 
3. Company Representations. In connection with the transactions contemplated
hereby, the Company represents and warrants to Buyer as of the date hereof that:
 
a. The Company is a corporation duly organized and validly existing under the
laws of the State of Nevada. The Company has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.
 
b. This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.
 
c. The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions herein contemplated will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (ii) violate any provision of the articles of
incorporation or by-laws, or other organizational documents, as applicable, of
the Company or (iii) violate any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Company or any
of its subsidiaries or any of their properties; in the case of each such clause,
after giving effect to any consents, approvals, authorizations, orders,
registrations, qualifications, waivers and amendments as will have been obtained
or made as of the Closing, except, in the case of clauses (i) and (iii), as
would not reasonably be expected to have a material adverse effect; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the
execution, delivery and performance by the Company of its obligations under this
Agreement, including the consummation by the Company of the transactions
contemplated by this Agreement, except where the failure to obtain or make any
such consent, approval, authorization, order, registration or qualification
would not reasonably be expected to have a Material Adverse Effect or will have
been obtained as of the Trigger Date.
 
d. The Option Shares, when issued, sold and delivered in accordance with the
terms and for the consideration set forth in this Agreement, will be validly
issued, fully paid and nonassessable and free of restrictions on transfer other
than restrictions on transfer under applicable state and federal securities laws
and liens or encumbrances created by or imposed by Buyer.
 
4. Representations of Buyer. In connection with the transactions contemplated
hereby, Buyer represents and warrants to the Company as of the date hereof and
covenants and agrees that:
 
a. If Buyer is not an individual, Buyer is duly organized and existing under the
laws of its jurisdiction of organization.
 
b. All consents, approvals, authorizations and orders necessary for the
execution and delivery by Buyer of this Agreement and for the purchase of the
Option Shares to be purchased by Buyer hereunder, have been obtained; and Buyer
has authority to enter into this Agreement, and as of the Closing will have,
full right, power and authority to deliver the Purchase Price to the Company at
the Closing, except for such consents, approvals, authorizations and orders as
would not impair in any material respect the consummation of Buyer’s obligations
hereunder.
 
c. This Agreement has been duly authorized, executed and delivered by Buyer and
constitutes a valid and binding agreement of Buyer, enforceable in accordance
with its terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization or other laws affecting enforcement of
creditors’ rights or by general equitable principles.
 
d. The purchase of the Option Shares to be purchased by Buyer hereunder and the
compliance by Buyer with all of the provisions of this Agreement and the
consummation of the transactions contemplated herein (i) does not and will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any statute, indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which Buyer is
a party or by which Buyer is bound or to which any of the property or assets of
Buyer is subject as of the date hereof and as of the Closing, (ii) nor will such
action result in any violation of the provisions of (A) any organizational or
similar documents pursuant to which Buyer was formed (to the extent Buyer is not
an individual) or (B) any statute or any order, rule or regulation of any court
or governmental agency or body having jurisdiction over Buyer or the property of
Buyer; except in the case of clause (i) or clause (ii)(B), for such conflicts,
breaches, violations or defaults as would not impair in any material respect the
consummation of Buyer’s obligations hereunder.
 
e. Buyer has completed an investor questionnaire in the form provided by the
Company and is an “accredited investor” as such term is defined under Regulation
D promulgated under the Securities Act of 1933, as amended.  Buyer has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the purchase of the Option Shares.  Buyer has
received, and had an opportunity to review, copies of the most recent Annual
Report on Form 10-K for the Company, together with all Quarterly Reports on Form
10-Q that have been filed subsequent to the most recent Annual Report on Form
10-K. Buyer has had the opportunity to review the Purchase Agreement and
Exhibits thereto and to ask questions and receive answers concerning the terms
and conditions of the transfer of the Option Shares and has had full access to
such other information concerning the Option Shares and the Company as it has
requested. Buyer has received all information that it believes is necessary or
appropriate in connection with the transfer of the Option Shares. Buyer is an
informed and sophisticated party and has engaged, to the extent Buyer deems
appropriate, expert advisors experienced in the evaluation of transactions of
the type contemplated hereby.
 
f. Buyer understands and agrees that the following restrictions and limitations
are applicable to his/her/its purchases and resales, pledges, hypothecations, or
other transfers of the Option Shares:
 
i. The Option Shares shall not be sold, pledged, hypothecated, or otherwise
transferred unless registered under the Securities Act and applicable state
securities laws or an exemption from registration is available;
 
ii. Each certificate or other document evidencing or representing the Option
Shares shall be stamped or otherwise imprinted with a legend in substantially
the following form:
 
 
THE SECURITIES OF THE COMPANY EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, AND VARIOUS APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
ASSIGNED OR A SECURITY INTEREST CREATED THEREIN, UNLESS THE PURCHASER,
TRANSFEREE, ASSIGNEE, PLEDGEE OR HOLDER OF SUCH SECURITY INTEREST COMPLIES WITH
ALL STATE AND FEDERAL SECURITIES LAWS (I.E., SUCH SECURITIES ARE REGISTERED
UNDER SUCH LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE THEREUNDER) AND
UNLESS THE SELLER, TRANSFEROR, ASSIGNOR, PLEDGOR OR GRANTOR OF SUCH SECURITY
INTEREST PROVIDES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT THE TRANSACTION CONTEMPLATED WOULD NOT BE IN VIOLATION OF THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
 
5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, five
Business Days after being mailed by certified or registered mail, return receipt
requested and postage prepaid, or two Business Days after being sent via a
nationally recognized overnight courier, or the date sent via email to the
recipient. Such notices, demands and other communications will be sent to the
address indicated below:
 
 
To Buyer:
 
At the address listed for Buyer on the signature page hereto.
 
To The Company:
ULURU Inc.
4452 Beltway Dr.
Addison, TX  75001
Attn: Chief Executive Officers
Email: _________________.
 
with a copy (which shall not constitute notice) to:


Parr Brown Gee & Loveless, P.C.
101 South 200 East, Suite 700
Salt Lake City, UT 84111
Attention: Bryan T. Allen
Email: ballen@parrbrown.com
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
 
6. Miscellaneous.
 
a. Survival of Representations and Warranties. If the Put Option is exercised
during the Option Period, all the covenants and other obligations contained
herein shall survive until fully performed and the representations and
warranties contained herein shall survive the closing for a period of one (1)
year. If the Put Option is not exercised during the Option Period, this
Agreement shall terminate and no representation, warranty or covenant shall
survive such termination.
 
b. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.
 
c. Complete Agreement. This Agreement and any other agreements ancillary thereto
and executed and delivered on the date hereof embody the complete agreement and
understanding between the parties and supersede and preempt any prior
understandings, agreements, or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
 
d. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
 
e. Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties, except that Buyer may assign (in whole or in part) its obligations
under this Agreement to Bradley Sacks, Michael Sacks, Hero Nominees, Centric
Capital or any of their respective affiliates by written notice to the Company
and Velocitas; provided, that such assignment shall not relieve Buyer of any of
its obligations under this Agreement in the event that any such assignee fails
to perform such obligations.  Subject to the preceding sentence, this Agreement
shall bind and inure to the benefit of and be enforceable by Buyer and the
Company and their respective successors and permitted assigns. Any purported
assignment not permitted under this paragraph shall be null and void.
 
f. Third Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or shall be construed to confer any legal
or equitable rights or remedies to any person other than the parties to this
Agreement and such successors and permitted assigns.
 
g. Governing Law; Jurisdiction. This Agreement, and all claims or causes of
action (whether in contract or otherwise) that may be based upon, arise out of,
or relate to this Agreement or the negotiation, execution, or performance of
this Agreement (including any claim or cause or action based upon, arising out
of, or related to any representation or warranty made in or in connection with
this Agreement or as an inducement to this Agreement), shall be governed by the
internal laws of the State of New York. Any issue, controversy, or claim arising
out of or related to this Agreement or any related documents hereto that cannot
be resolved by mutual agreement shall be settled or resolved by binding
arbitration in New York, New York pursuant to the Federal Arbitration Act and in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association now or hereafter in effect. The parties to the dispute shall
unanimously select the arbitrator. In the event the parties to the dispute are
unable to unanimously select an arbitrator within ten (10) business days of a
meeting called to appoint an arbitrator, the arbitrator shall be selected in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  The arbitrator shall have the right to award individual relief
which the arbitrator deems proper under the evidence presented and applicable
law and consistent with the parties’ rights to, and limitations on, damages and
other relief as expressly set forth in this Agreement. The award and decision of
the arbitrator shall be conclusive and binding on all parties, and judgment upon
the award may be entered in any court of competent jurisdiction. The expenses of
the arbitration, including the arbitrator’s fees and expert witness fees,
incurred by the parties to the arbitration, may be awarded to the prevailing
party, in the discretion of the arbitrator, or may be apportioned between the
parties in any manner deemed appropriate by the arbitrator. Unless and until the
arbitrator decides that one party is to pay for all (or a share) of such
expenses, both parties shall share equally in the payment of the arbitrator’s
fees as and when billed by the arbitrator. The foregoing agreement to arbitrate
shall be specifically enforceable under applicable law in any court having
jurisdiction thereof. IN AGREEING TO THE METHOD OF DISPUTE RESOLUTION SET FORTH
IN THIS ARBITRATION CLAUSE, THE PARTIES SPECIFICALLY ACKNOWLEDGE THAT EACH
PREFERS TO RESOLVE DISPUTES BY ARBITRATION RATHER THAN THROUGH THE FORMAL COURT
PROCESS. FURTHER, EACH OF THEM UNDERSTANDS THAT BY AGREEING TO ARBITRATION EACH
OF THEM IS WAIVING THE RIGHT TO RESOLVE DISPUTES ARISING OR RELATING TO THIS
AGREEMENT IN COURT BY A JUDGE OR JURY, THE RIGHT TO A JURY TRIAL, THE RIGHT TO
DISCOVERY AVAILABLE UNDER THE APPLICABLE RULES OF CIVIL PROCEDURE, THE RIGHT TO
FINDINGS OF FACT BASED ON THE EVIDENCE, AND THE RIGHT TO ENFORCE THE LAW
APPLICABLE TO ANY CASE ARISING OR RELATING TO THIS AGREEMENT BY WAY OF APPEAL,
EXCEPT AS ALLOWED UNDER THE FEDERAL ARBITRATION ACT. EACH OF THEM ALSO
ACKNOWLEDGES THAT EACH HAS HAD AN OPPORTUNITY TO CONSIDER AND STUDY THIS
ARBITRATION PROVISION, TO CONSULT WITH COUNSEL, TO SUGGEST MODIFICATION OR
CHANGES, AND, IF REQUESTED, HAS RECEIVED AND REVIEWED A COPY OF THE FEDERAL
ARBITRATION ACT AND THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION.
 
h. Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.
 
i. Remedies. The parties hereto agree and acknowledge that money damages will
not be an adequate remedy for any breach of the provisions of this Agreement,
that any breach of the provisions of this Agreement shall cause the other
parties irreparable harm, and that any party may in its sole discretion apply to
any court of law or equity of competent jurisdiction (without posting any bond
or deposit) for specific performance or other injunctive relief in order to
enforce, or prevent any violations of, the provisions of this Agreement.
 
j. Amendment and Waiver. The provisions of this Agreement may be amended,
modified, waived or terminated only with the prior written consent of Buyer, the
Company and Velocitas. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions of this
Agreement, nor shall any waiver constitute a continuing waiver. Moreover, no
failure by any party to insist upon strict performance of any of the provisions
of this Agreement or to exercise any right or remedy arising out of a breach
thereof shall constitute a waiver of any other provisions or any other breaches
of this Agreement.
 
k. Further Assurances. Each of the Company and Buyer shall execute and deliver
such additional documents and instruments and shall take such further action as
may be necessary or appropriate to effectuate fully the provisions of this
Agreement.
 
 
[Signatures appear on following page.]

 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Backstop Agreement as
of the date first written above.
 



     



Buyer




/s/ Bradley J. Sacks
Bradley J. Sacks




Address:


Centric Capital Ventures LLC


590 Madison Ave, NY, NY 10022


Email:   ________________________________


Tax ID #: _______________________________






Company




ULURU, Inc.




By: /s/ Terrance K. Wallberg________________


Its: Vice President / Chief Financial Officer_____



 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Backstop Agreement as
of the date first written above.
 
VELOCITAS PARTNERS LLC

 
 
By:
/s/ Vaidehi Ashok Shah
 

 
Name: Vaidehi Ashok Shah__________

 
Title:  Managing Member____________

 



 
 
 

--------------------------------------------------------------------------------

 

ULURU, Inc.




INVESTOR QUESTIONNAIRE




The following information is furnished to ULURU, Inc., a Nevada corporation (the
“Company”), in order for it to determine whether the undersigned is qualified to
purchase shares of common stock of the Company (the “Option Shares”), as
contemplated by the Backstop Agreement of approximately even date herewith
between the Company and ________________________ the (“Buyer”), pursuant
Sections 3(b) and 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), Regulation D promulgated thereunder (“Regulation D”) and/or
exemptions from applicable state securities laws.  The undersigned understands
that the Company will rely upon the following information for purposes of such
determination and that the Option Shares under the Securities Act in reliance
upon the exemptions from registration provided by Sections 3(b) and 4(2) of the
Securities Act, Regulation D and/or applicable sections of state securities
laws.


ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED
CONFIDENTIALLY.  The undersigned agrees, however, that the Company may present
this Questionnaire to such parties as it may deem appropriate if called upon to
establish that the proposed offer and sale of the Option Shares is exempt from
registration under the Securities Act or meets the requirements of applicable
state securities laws.




SECTION A


BUYER MUST COMPLETE THIS SECTION
(Please Print)
1.
Name:
                           
2.
Primary Address:
     
(Street)
         
(City)
(State)
(Zip Code)



3.           Accredited Investor Status


I hereby represent that the statement or statements initialed below are true and
correct in all respects with respect to Buyer identified above.  I understand
that a false representation may constitute a violation of law, that any person
who suffers damage as a result of a false representation may have a claim
against me for damage.  I authorize the Company or relevant third parties to
verify the accuracy of statements contained herein.




I.           FOR INDIVIDUALS (INITIAL IF APPLICABLE):

         
 
_____
Initial
Here
 
 
1.
 
 
I am a director or executive officer of ULURU, Inc.
 
_____
Initial
Here
 
 
2.
 
 
I had individual income (exclusive of any income attributable to my spouse) in
excess of $200,000 in each of the most recent two years and I reasonably expect
to have an individual income in excess of $200,000 for the current year, or I
had joint income with my spouse in excess of $300,000 in each of those years and
I reasonably expect to have a joint income with my spouse in excess of $300,000
for the current year.
 
For purposes of this questionnaire, individual income means adjusted gross
income, as reported for federal income tax purposes, less any income
attributable to my spouse or to property owned by my spouse, (A) increased by my
share and not my spouse’s share of (i) the amount of any tax exempt interest
income received, (ii) any deduction claimed for depletion, (iii) amounts
contributed to an IRA or Keogh retirement plan, (iv) alimony paid, and (v) the
excluded portion of any long-term capital gains, and (B) plus or minus any
non-cash loss or gain, respectively, reported for federal income tax purposes.
 
 
_____
Initial
Here
 
 
3.
 
 
I have an individual net worth, or my spouse and I have a combined individual
net worth, in excess of $1,000,000.  For purposes of this Questionnaire,
“individual net worth” means the excess of total assets, excluding the value my
principal residence, at fair market value less total liabilities, excluding any
indebtedness secured my person's principal residence other than (i) the amount
of such indebtedness in excess of the value of the principal residence, and (ii)
any portion of such indebtedness incurred during the 60-days prior to the date
hereof for any purpose other than to purchase the principal residence.



 
____
Initial
Here
 
 
4.
 
 
I am qualified as an “accredited investor” pursuant to Rule 501(a) of Regulation
D of the Securities Act for the following reason:
 
 
 .



II.
FOR CORPORATIONS, LIMITED LIABILITY COMPANIES AND PARTNERSHIPS ONLY (INITIAL IF
APPLICABLE):

 
_____
Initial
Here
 
 
1.
 
 
The undersigned hereby certifies that the partnership, limited liability
company, or corporation that he/she represents possesses total assets in excess
of $5,000,000 and was not formed for the specific purpose of acquiring the
securities offered by the Company.
 
_____
Initial
Here
 
 
2.
 
 
The undersigned hereby certifies personally, and on behalf of the partnership,
limited liability company, or corporation which he/she represents, that all of
the beneficial owners of equity qualify individually as accredited investors
under Part I above.



III.           FOR TRUSTS ONLY (INITIAL IF APPLICABLE):
 
_____
Initial
Here
 
 
1.
 
 
The undersigned hereby certifies that the trust that he/she represents possesses
total assets in excess of $5,000,000 and was not formed for the specific purpose
of acquiring the securities offered by the Company and that the purchase of the
Option Shares is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of the Securities Act.
 
_____
Initial
Here
 
 
2.
 
 
The undersigned hereby certifies personally, and on behalf of the trust that
he/she represents, that such trust is a revocable trust that may be amended or
revoked at any time by the grantors, and all the grantors are accredited
individual investors as defined in Part I above.



IV.           FOR TRUSTEES AND AGENTS (READ AND INITIAL BOTH STATEMENTS):
 
_____
Initial
Here
 
 
1.
 
 
The undersigned hereby acknowledges that he/she is acting as an agent or trustee
for the following person or entity:
 .
 
_____
Initial
Here
 
 
2.
 
 
The undersigned hereby agrees to provide to the Company, upon the Company’s
request, the following documents:
 
(a)a copy of the trust agreement, power of attorney or other instrument granting
the power and authority to execute and deliver the Agreement, or
 
(b)an opinion of counsel verifying the undersigned’s power and authority to
execute and deliver the Agreement.





V.
FOR RETIREMENT OR EMPLOYEE BENEFIT PLANS (INITIAL IF APPLICABLE):

 
_____
Initial
Here
 
 
1.
 
 
The undersigned hereby certifies that the plan that he/she represents was
established and is currently maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions for
the benefit of its employees and that plan has total assets in excess of
$5,000,000.



 
_____
Initial
Here
 
 
2.
 
 
 
____
Initial
Here
 
 
____
Initial
Here
 
 
____
Initial
Here
 
 
The undersigned hereby certifies that the plan that he/she represents is an
employee benefit plan within the meaning of the Employment Retirement Income
Security Act of 1974 (“ERISA”) and that either
 
(a)the decision to invest in the Option Shares was made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or
 
(b)the employee benefit plan has total assets in excess of $5,000,000, or
 
 
 
(c)the plan is a self-directed plan, the decision to invest in the Option Shares
was made solely by a person that is an Accredited Investor, and each of the
following statements is true with respect to that plan:
 
(i)the plan provides for segregated accounts for each plan participant,
 
(ii)the document governing the plan provides each participant with the power to
direct each particular investment to the extent of the participant’s voluntary
contributions plus any portion of employer contributions that have vested to the
participant’s benefit, and
 
(iii)the decision to invest in the Option Shares was made pursuant to the plan
participant’s power to direct the investment of his or her account in the plan
trust.



VI.           NOT AN ACCREDITED INVESTOR

         
 
_____
Initial
Here
 
 
1.
 
 
I did not initial any of the sections above and, as a result, am not an
“accredited investor” under Rule 501 under the Securities Act.


140688810 v9
 
 

--------------------------------------------------------------------------------

 



 
SECTION B


TO BE COMPLETED BY BUYER


I.           EITHER:  (Please initial the appropriate alternative.)



 
1.
I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of an investment in the Option Shares
and do not desire to utilize a Purchaser Representative in connection with
evaluating such merits and risks.  I understand, however, that the Company may
request that I use a Purchaser Representative.




 
2.
*I intend to use the services of the following named person as Purchaser
Representative in connection with evaluating the merits and risks of an
investment in the Option Shares and hereby appoint such person to act as my
Purchaser Representative in connection with my proposed purchase of the Option
Shares:



List name of Purchaser Representative and phone number(s):


Name:
Office Phone:


(NOTE:  REPRESENTATIVES OF THE COMPANY MAY NOT SERVE AS PURCHASER
REPRESENTATIVES.)


*If this alternative is initialed, a completed and signed Purchaser
Representative Questionnaire (which may be obtained from the Company) must
accompany this Investor Questionnaire.


I represent that


 
(a)
The information contained in this Questionnaire is complete and accurate and may
be relied upon; and



 
(b)
I will notify the Company immediately of any material adverse change in any of
such information occurring prior to the acceptance of my subscription.





IN WITNESS WHEREOF, the undersigned has initialed the foregoing statements and
executed this Questionnaire this ____ day of _______________, 2017.




Individuals:
 
___________________________________________ Signature
 
_________________________________________________Print or Type Name
 
________________________________________________ Additional Investor
Signature  (i.e., joint tenant)
 
_________________________________________________ Print or Type Name of
Additional Investor
 
Entities:
 
____________________________________________
Name of Entity
 
_________________________________________________Signature of Authorized Person
 
________________________________________________ Name and Title of Authorized
Person
 
 
 










 
 
 

--------------------------------------------------------------------------------

 
